Case 4:13-cr-00182-SDJ-CAN Document 158 Filed 07/10/20 Page 1 of 23 PageID #: 828



                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  UNITED STATES OF AMERICA                     §
                                               §
  v.                                           §      Case Number: 4:13-CR-182-SDJ-CAN
                                               §
  DEBORAH ANN DODD (2)                         §

                          MEMORANDUM OPINION & ORDER

        Before the Court is Defendant Deborah Ann Dodd’s Emergency Motion for

  Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A). (Dkt. #145). Raising

  health concerns related to COVID-19, the respiratory disease caused by the novel

  coronavirus SARS-CoV-2, Dodd requests that her remaining sentence be reduced to

  time served or, alternatively, that she may complete the remainder of her sentence

  on home confinement. The Government has responded in opposition, (Dkt. #148), to

  which Dodd replied, (Dkt. #149). 1 The Court, having considered the motion and

  response, the record, and the applicable law, finds that the motion must be

  DISMISSED for lack of jurisdiction.

                                        I. BACKGROUND

        Dodd pleaded guilty to conspiracy to possess with intent to distribute 500

  grams or more of a mixture containing a detectable amount of methamphetamine or

  50 grams or more of methamphetamine (actual), in violation of 21 U.S.C. § 846 and

  21 U.S.C. § 841(b)(1)(A). She was sentenced to a 140-month term of imprisonment

  and has been in custody since 2015. (Dkt. #120).



        1   Dodd also filed a Notice of Supplemental Authority. (Dkt. #156).


                                                -1-
Case 4:13-cr-00182-SDJ-CAN Document 158 Filed 07/10/20 Page 2 of 23 PageID #: 829



        Dodd has requested that, because of risks to her health associated with the

  COVID-19 pandemic, she be released from the Bureau of Prisons’ (“BOP”) FCI Pekin

  facility, where she is currently serving her sentence. Relying on 18 U.S.C.

  § 3582(c)(1)(A), Dodd specifically requests that she be “resentenced” to time served

  or, alternatively, that the Court order that she complete the remainder of her

  sentence on home confinement.

        Dodd filed an electronic mail request for compassionate release with her

  warden on March 24, 2020, stating that her health conditions place her at heightened

  risk of grave illness if she is infected with COVID-19. (Dkt. #149-1, Ex. A). Dodd

  advised the warden that she suffers from a number of chronic illnesses, including

  chronic obstructive pulmonary disease, asthma, and high blood pressure. She further

  noted that she is a breast cancer survivor. The warden responded that Dodd needed

  to provide the request “in writing” and provide further information. Dodd later

  submitted a renewed request for compassionate release on April 7, 2020, which was

  denied. Dodd filed her compassionate-release motion in this Court on April 24, 2020.

  (Dkt. #145).

        The Government opposes Dodd’s motion, arguing that it is not properly before

  the Court because Dodd failed to exhaust her administrative remedies, and in any

  event, the COVID-19 pandemic is not an extraordinary and compelling reason

  justifying a reduction in Dodd’s sentence. (Dkt. #148).




                                           -2-
Case 4:13-cr-00182-SDJ-CAN Document 158 Filed 07/10/20 Page 3 of 23 PageID #: 830



                                      II. DISCUSSION

        A judgment of conviction imposing a sentence of imprisonment “constitutes a

  final judgment and may not be modified by a district court except in limited

  circumstances.” Dillon v. United States, 560 U.S. 817, 824, 130 S.Ct. 2683, 177

  L.Ed.2d 271 (2010) (quoting 18 U.S.C. § 3582(b)); see also 18 U.S.C. § 3582(c). One

  such circumstance, invoked by Dodd, arises from 18 U.S.C. § 3582(c)(1)(A)(i), which

  authorizes a district court to reduce a term of imprisonment when “extraordinary and

  compelling reasons” for a reduction exist that are “consistent with applicable policy

  statements issued by the Sentencing Commission,” and other procedural and

  substantive requirements are met. 18 U.S.C. § 3582(c)(1)(A).

        Although Dodd has met section 3582(c)(1)(A)’s exhaustion requirement, she

  has not met the statute’s requirement that “extraordinary and compelling reasons”

  exist “consistent with applicable policy statements issued by the Sentencing

  Commission,” warranting a reduction of her sentence. Dodd’s motion, therefore, must

  be dismissed for lack of jurisdiction.

  A. Dodd Has Met Section 3582(c)(1)(A)’s Exhaustion Requirement.

        Dodd’s compassionate-release motion may be considered only if she first meets

  section 3582(c)(1)(A)’s exhaustion requirement. The statute provides that a court may

  not consider any modification to a defendant’s sentence under section 3582(c)(1)(A)(i)

  unless a motion for such a modification is properly made by the Director of the BOP

  or by a defendant who has fully exhausted his or her administrative remedies.

  18 U.S.C. § 3582(c)(1)(A). The Director of the BOP may request a sentence reduction




                                           -3-
Case 4:13-cr-00182-SDJ-CAN Document 158 Filed 07/10/20 Page 4 of 23 PageID #: 831



  in court at any time. Id. A defendant may also make such a request, but only after

  fully exhausting remedies within the BOP or after thirty days have passed since he

  or she sought administrative remedies. Id. 2

         Dodd has met section 3582(c)(1)(A)’s exhaustion requirement. Under 28 C.F.R.

  § 571.61, a prisoner’s section 3582(c)(1)(A) request for compassionate release must be

  submitted to the warden of his or her facility. The regulation provides that the

  request, which must “ordinarily” be in writing, should advise the warden of the

  extraordinary or compelling circumstances that the inmate believes warrant

  consideration, as well as the inmate’s proposed release plan, including where the

  inmate will reside and the inmate’s plans for any potential medical treatment.

  28 C.F.R. § 571.61. Dodd submitted her request electronically to the warden of her

  facility on March 24, 2020. The request described Dodd’s health conditions and

  asserted that, given her infirmities and chronic illnesses, she is particularly at risk

  of dire consequences if she is infected with COVID-19. Based on these assertions,

  Dodd requested compassionate release. (Dkt. #149-1, Ex. A). Dodd also described her

  release plan, stating that she would live with her parents, who would pay any medical

  expenses Dodd might incur and ensure that Dodd has transportation to medical

  facilities for treatment. Id.

         Although the warden requested that Dodd resubmit her request “in writing,”

  neither the warden, nor the Government in its briefing to this Court, has provided



         2In 2018, Congress passed the First Step Act, Pub. L. 115-391, 132 Stat. 5194, which,
  among other things, amended 18 U.S.C. § 3582(c)(1)(A) to permit a defendant, in addition to
  the Director of the BOP, to move for a sentence reduction.


                                              -4-
Case 4:13-cr-00182-SDJ-CAN Document 158 Filed 07/10/20 Page 5 of 23 PageID #: 832



  any explanation or argument as to why Dodd’s March 24 request was insufficient

  under the governing regulation. The Court concludes that Dodd has met section

  3582(c)(1)(A)’s exhaustion requirement because her March 24, 2020 communication

  to her warden was sufficient under 28 C.F.R. § 571.61, and her motion was filed with

  this Court on April 24, 2020, after thirty days had elapsed since her request for

  administrative remedies.

  B. Dodd Has Not Met Section 3582(c)(1)(A)’s Requirements for Sentence
  Modification.

        1. Dodd must meet section 3582(c)(1)(A)’s requirement that
        “extraordinary and compelling reasons” exist “consistent with
        applicable policy statements issued by the Sentencing Commission,”
        warranting a reduction of her sentence.

        Under section 3582(c)(1)(A)(i), a district court may grant a sentence reduction

  if it finds that (1) “extraordinary and compelling reasons warrant such a reduction,”

  (2) “such a reduction is consistent with applicable policy statements issued by the

  Sentencing Commission,” and (3) such a reduction is appropriate “after considering

  the factors set forth in [18 U.S.C. § 3553(a)] to the extent that they are applicable.”

  18 U.S.C. § 3582(c)(1)(A).

        Congress did not define what constitute “extraordinary and compelling”

  reasons for a sentence reduction under section 3582(c)(1)(A), but rather delegated

  that authority to the Sentencing Commission. In 28 U.S.C. § 994(a)(2), Congress

  granted the Commission broad authority to promulgate “general policy statements

  regarding application of the guidelines or any other aspect of sentencing or sentence

  implementation that in the view of the Commission would further the purposes set




                                            -5-
Case 4:13-cr-00182-SDJ-CAN Document 158 Filed 07/10/20 Page 6 of 23 PageID #: 833



  forth in [18 U.S.C. § 3553(a)(2)].” And, as particularly relevant here, in 28 U.S.C.

  § 994(t) “Congress instructed the Commission to ‘describe what should be considered

  extraordinary and compelling reasons for sentence reduction [under section

  3582(c)(1)(A)], including the criteria to be applied and a list of specific examples.’”

  United States v. Garcia, 655 F.3d 426, 435 (5th Cir. 2011) (quoting 28 U.S.C. § 994(t)).

          The Commission’s policy statements, issued under 28 U.S.C. § 994(t), are

  binding concerning what should be considered extraordinary and compelling reasons

  for sentence reduction under 18 U.S.C. § 3582(c)(1)(A). As the Fifth Circuit has

  explained, “a common sense reading” of section 3582(c)(1)(A)’s phrase that a sentence

  reduction must be “consistent with applicable policy statements issued by the

  Sentencing Commission,” is that, “regardless of whether Congress wanted [the

  Commission’s] policy statements to be binding in the sentencing context, it wished

  them to be binding in § 3582(c) proceedings.” Id. at 435. “If a sentence reduction is

  inconsistent with a policy statement, it would violate § 3582(c)’s directive, so policy

  statements must be binding.” Id.; see also Dillon, 560 U.S. at 827 (explaining that

  where     18   U.S.C.     §   3582(c)(2)—using   the   same    language    as   section

  3582(c)(1)(A)—permits a sentencing reduction based on a retroactive guidelines

  amendment only if “such a reduction is consistent with applicable policy statements

  issued by the Sentencing Commission,” the Commission’s pertinent policy statements

  are binding on courts).

          Thus, Dodd cannot obtain a sentence reduction under section 3582(c)(1)(A)

  merely by asserting reasons that she, or for that matter this Court, might believe are




                                            -6-
Case 4:13-cr-00182-SDJ-CAN Document 158 Filed 07/10/20 Page 7 of 23 PageID #: 834



  sufficiently “extraordinary and compelling” to justify a sentence reduction. Instead,

  under the plain text of 18 U.S.C. § 3582(c)(1)(A) and 28 U.S.C. § 994(t), as well as

  controlling precedent, Dodd’s proffered reasons must be consistent with the

  Sentencing Commission’s applicable policy statement concerning what should be

  considered extraordinary and compelling reasons for a sentence reduction under

  section 3582(c)(1)(A).

         2. Dodd fails to satisfy section 3582(c)(1)(A) because her alleged
         “extraordinary and compelling reasons” for sentence reduction are
         not “consistent with applicable policy statements issued by the
         Sentencing Commission.”

         Dodd’s compassionate-release motion turns on her assertion that the risks to

  her health associated with COVID-19, coupled with her existing infirmities,

  constitute extraordinary and compelling reasons to reduce her sentence. Dodd’s

  assertions fail because they are untethered to the Sentencing Commission’s binding

  applicable policy statement in section 1B1.13 of the Sentencing Guidelines. Section

  1B1.13 describes what will be considered “extraordinary and compelling reasons” for

  sentence reduction under section 3582(c)(1)(A)(i) and provides no basis for a reduction

  based on COVID-19.

         Section 1B1.13 allows a sentence reduction for “extraordinary and compelling

  reasons” only if the reasons are “consistent with this policy statement.” U.S.S.G.

  § 1B1.13(1)(A), (3). 3 Application note 1 to the policy statement explains that



         3 The policy statement is binding under the express terms of section 3582(c)(1)(A), and
  because it concerns only possible sentence reductions, not increases, it is not subject to the
  rule of United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). See
  Dillon, 560 U.S. at 824–28 (rejecting the proposed application of Booker in the related context


                                                -7-
Case 4:13-cr-00182-SDJ-CAN Document 158 Filed 07/10/20 Page 8 of 23 PageID #: 835



  “extraordinary and compelling reasons exist under any of the circumstances set forth

  below,” which include only: (a) a defendant suffering from a terminal illness or other

  medical condition “that substantially diminishes the ability of the defendant to

  provide self-care within the environment of a correctional facility and from which he

  or she is not expected to recover”; (b) a defendant at least 65 years old who “is

  experiencing a serious deterioration in physical or mental health because of the aging

  process” and “has served at least 10 years or 75 percent of his or her term of

  imprisonment, whichever is less”; (c) a defendant who has minor children without a

  caregiver or with an incapacitated spouse or partner who needs the defendant to be

  the caregiver; or (d) “[a]s determined by the Director of the Bureau of Prisons, . . . an

  extraordinary and compelling reason other than, or in combination with, the [above]

  reasons.” Id., comment. (n.1(A)–(D)).

         Consistent with the application note, the BOP has issued Program Statement

  5050.50 (“PS 5050.50”), which describes the BOP’s consideration of compassionate-

  release requests. PS 5050.50, which was amended effective January 17, 2019,

  following the passage of the First Step Act, sets forth in detail the BOP’s definition of

  circumstances that may support a request for compassionate release, limited to the

  same bases identified by the Commission: serious medical conditions, advanced age,

  and family circumstances. 4 See PS 5050.50 ¶¶ 3–6.




  of a proceeding under section 3582(c)(2)); United States v. Doublin, 572 F.3d 235, 237–39 (5th
  Cir. 2009) (rejecting application of Booker to sentence reductions under 18 U.S.C. § 3582).
          4 PS 5050.50 also requires consideration of a list of nonexclusive factors: “the

  defendant’s criminal and personal history, nature of his offense, disciplinary infractions,
  length of sentence and amount of time served, current age and age at the time of offense and


                                               -8-
Case 4:13-cr-00182-SDJ-CAN Document 158 Filed 07/10/20 Page 9 of 23 PageID #: 836



         As the Government correctly notes in its response brief, neither the

  Commission’s policy statement nor PS 5050.50 provide a basis for compassionate

  release based on Dodd’s COVID-19 concerns. Instead, the grounds for release are

  limited to individual circumstances involving health, age, family responsibilities, and

  other reasons as determined by the Director of the BOP. For this reason, courts have

  concluded that an inmate’s concerns about risks associated with the spread of

  COVID-19 are not consistent with the policy statement of the Commission as required

  by section 3582(c)(1)(A). See, e.g., United States v. Raia, 954 F.3d 594, 597 (3d Cir.

  2020) (explaining that “the mere existence of COVID-19 in society and the possibility

  that it may spread to a particular prison alone cannot independently justify

  compassionate release, especially considering BOP’s statutory role, and its extensive

  and professional efforts to curtail the virus’s spread”); United States v. Eberhart,

  No. 13-CR-313-PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“General

  concerns about possible exposure to COVID-19 do not meet the criteria for

  extraordinary and compelling reasons for a reduction in sentence set forth in the

  Sentencing     Commission’s      policy   statement.”);     United    States    v.   Zywotko,

  No. 2:19-CR-113-FtM-60NPM, 2020 WL 1492900, at *2 (M.D. Fla. Mar. 27, 2020)

  (same); United States v. Clark, No. 17-85-SDD-RLB, 2020 WL 1557397, at *4 (M.D.

  La. Apr. 1, 2020) (concluding that the defendant “failed to present evidence of

  extraordinary and compelling reasons to modify his prison sentence” because he “did

  not meet any of the criteria set forth” by the Commission and “cite[d] no authority for


  sentencing, release plans, and ‘[w]hether release would minimize the severity of the offense.’”
  United States v. Saldana, 807 F. App’x 816, 819 (10th Cir. 2020) (quoting PS 5050.50 ¶ 7).


                                               -9-
Case 4:13-cr-00182-SDJ-CAN Document 158 Filed 07/10/20 Page 10 of 23 PageID #: 837



  the proposition that the fear of contracting a communicable disease warrants a

  sentence modification” (emphasis in original)).

         Because Dodd’s compassionate-release motion seeks a sentence reduction

  based on alleged “extraordinary and compelling reasons” that are not “consistent with

  applicable policy statements issued by the Sentencing Commission,” she fails to meet

  the requirements of section 3582(c)(1)(A)(i). 5

         3. The First Step Act did not alter the substantive criteria for
         compassionate release under section 3582(c)(1)(A).

         Recognizing that the “extraordinary and compelling reasons” she offers in

  support of a sentence reduction cannot be reconciled with the applicable text of

  section 1B1.13 of the Guidelines, Dodd argues that courts are no longer bound by

  section 1B1.13. In Dodd’s view, following the First Step Act, the Court now has

  authority under section 1B1.13, application note 1(D), to determine for itself what

  constitute “extraordinary and compelling” reasons to modify her sentence. Dodd is

  mistaken.

         Section 1B1.13’s application note 1(D) requires the Director of the BOP to

  determine whether an inmate has adequately demonstrated extraordinary and

  compelling reasons for sentence modification other than, or in combination with, the

  reasons described in subsections (A) through (C) of application note 1, i.e., a medical

  condition, age, and/or family circumstances. Dodd maintains, however, that

  application note 1(D)’s reference to the Director of the BOP conflicts with the recently



         5Given Dodd’s failure to meet section 3582(c)(1)(A)’s requirements, the Court need
  not address whether the applicable 18 U.S.C. § 3553(a) factors support a sentence reduction.


                                             -10-
Case 4:13-cr-00182-SDJ-CAN Document 158 Filed 07/10/20 Page 11 of 23 PageID #: 838



  amended section 3582(c)(1)(A), such that now the Sentencing Guidelines should be

  read to grant the same authority to district courts. Dodd’s argument fails to recognize

  the difference between the First Step Act’s amendments related to the procedural

  requirements for seeking compassionate release in district court and the unamended

  substantive requirements that permit courts to grant compassionate release.

        The First Step Act amended section 3582(c)(1)(A) to permit a defendant to

  move the district court directly for compassionate release, overriding those parts of

  section 1B1.13 of the Sentencing Guidelines providing that only the Director of BOP

  may file such motions. See supra n.2. The First Step Act amendments to section

  3582(c)(1)(A), however, did not change the substantive criteria that district courts

  must apply in making those decisions. The amendments also did not shift the

  authority to develop such criteria from the Sentencing Commission to the courts. To

  the contrary, the First Step Act left unchanged two critical statutory commands

  vesting the Commission, not courts, with authority to set the applicable standard for

  “extraordinary and compelling reasons” warranting a sentence reduction: (1) any

  sentence reduction under section 3582(c)(1)(A) must still be “consistent with

  applicable policy statements issued by the Sentencing Commission”; and (2) under 28

  U.S.C. § 994(t), “[t]he [Sentencing] Commission, in promulgating general policy

  statements regarding the sentencing modification provisions in section 3582(c)(1)(A)

  of Title 18, shall describe what should be considered extraordinary and compelling




                                           -11-
Case 4:13-cr-00182-SDJ-CAN Document 158 Filed 07/10/20 Page 12 of 23 PageID #: 839



  reasons for sentence reduction, including the criteria to be applied and a list of specific

  examples,” Id. (emphasis added). 6

         Overreading the First Step Act’s procedural revision concerning who may file

  a compassionate-release motion, Dodd contends that the Act, without saying so, also

  effectuated a significant change to the substantive criteria supporting compassionate

  release. But “there is no comparable inherent incompatibility between a statute

  allowing defendants to move for compassionate release and a policy statement

  allowing BOP a role in determining whether compassionate release is warranted, and

  thus no basis for deeming the policy statement [in section 1B1.13] overridden.” United

  States v. Lynn, No. 89-72, 2019 WL 3805349, at *4 (S.D. Ala. Aug. 13, 2019). The fact

  that Congress’s change to section 3582’s procedural mechanism necessarily overrides

  a Sentencing Commission policy statement concerning the same procedural

  mechanism cannot be translated into congressional intent to alter the statute’s

  provisions governing the merits of compassionate-release motions. 7

         In this regard, when Congress passed the First Step Act, modifying section

  3582(c)(1)(A), it could have altered the statute’s requirement that any sentence



         6 The First Step Act also did not disturb Congress’s related directive that the
  Sentencing Commission adopt policy statements regarding “the appropriate use of . . . the
  sentence modification provisions set forth in section . . . 3582(c) of title 18.” 28 U.S.C.
  § 994(a)(2)(C).

         7  Recent circuit precedent confirms that courts must still apply section 1B1.13’s
  substantive criteria to compassionate-release motions. See United States v. Chambliss, 948
  F.3d 691, 693 (5th Cir. 2020) (discussing the First Step Act’s procedural changes to section
  3582(c)(1)(A) and affirming the district court’s denial of compassionate release, which applied
  section 1B1.13’s policy statement describing when extraordinary and compelling reasons
  exist for sentence modification).



                                               -12-
Case 4:13-cr-00182-SDJ-CAN Document 158 Filed 07/10/20 Page 13 of 23 PageID #: 840



  reduction must be consistent with the Commission’s applicable policy statements. It

  did not. 8 Congress also could have amended the provisions in 28 U.S.C. § 994

  expressly vesting the Sentence Commission with authority to issue policy statements

  regarding “the appropriate use” of section 3582(c)’s sentence modification provisions,

  28 U.S.C. § 994(a)(2)(C), and to promulgate policy statements describing what should

  be considered extraordinary and compelling reasons for sentence reduction under

  section 3582(c)(1)(A), id. § 944(t). Again, it did not. These provisions remain in effect,

  and Congress’s decision to leave them in place cannot be ignored or elided by this

  Court. See Comcast Corp. v. Nat’l Ass’n of African Am.-Owned Media, — U.S. —, 140

  S.Ct. 1009, 1018, 206 L.Ed.2d 356 (2020) (“And where, as here, Congress has

  simultaneously chosen to amend one statute in one way and a second statute in

  another way, we normally assume the differences in language imply differences in

  meaning.”). Likewise, this Court remains bound by circuit precedent confirming that

  the Sentencing Commission’s policy statements are binding in section 3582(c)

  proceedings. See Garcia, 655 F.3d at 435 (“If a sentence reduction is inconsistent with




         8Congress also did not direct the Commission to amend the Guidelines based on the
  First Step Act. Notably, Congress took a different approach in the Fair Sentencing Act of
  2010, Pub. L. No. 111-220, 124 Stat. 2372 (2010). There, Congress specifically mandated that
  the Commission promulgate “as soon as practicable” (and not later than 90 days after
  August 3, 2010) “such conforming amendments” to the Sentencing Guidelines “as the
  Commission determines necessary to achieve consistency with other guideline provisions and
  applicable law.” Id. § 8, 124 Stat. 2374. Unlike the Fair Sentencing Act, Congress did not
  mandate such action with the First Step Act. Instead it legislated with explicit reference to
  and knowledge of, inter alia, the existing policy statement in 1B1.13 concerning
  “extraordinary and compelling reasons” for sentence modification. See RL BB Acquisition,
  LLC v. Bridgemill Commons Dev. Grp., LLC, 754 F.3d 380, 386 (6th Cir. 2014) (“But nor will
  we invalidate a regulation over a disagreement with an agency’s policy which Congress has
  had time and opportunity to reverse.”).


                                              -13-
Case 4:13-cr-00182-SDJ-CAN Document 158 Filed 07/10/20 Page 14 of 23 PageID #: 841



  a policy statement, it would violate § 3582(c)’s directive, so policy statements must be

  binding.”).

        Further, in the only on-point appellate decision to date, the Tenth Circuit

  followed this approach. In United States v. Saldana, the defendant argued that there

  were “extraordinary and compelling reasons” warranting a reduction of his sentence

  because he would no longer be a career offender under the Sentencing Guidelines

  based on changes in applicable case law. 807 F. App’x 816, 818 (10th Cir. 2020). The

  Tenth Circuit rejected that argument when it affirmed the district court’s dismissal

  of the defendant’s compassionate-release motion for lack of jurisdiction. Referencing

  section 1B1.13 and PS 5050.50, the Saldana court explained that “neither the

  § 1B1.13 commentary nor BOP Program Statement 5050.50 identify post-sentencing

  developments in case law as an ‘extraordinary and compelling’ reason warranting a

  sentence reduction.” Id. at 820. Notably, the Tenth Circuit did not conclude that,

  following the First Step Act, the district court was free to reach its own conclusions

  as to whether changes in applicable case law constituted an “extraordinary and

  compelling” reason for a sentence reduction, and that such reason need not be

  consistent with applicable policy statements of the Commission.

         The Saldana decision is consistent with the Supreme Court’s reasoning in

  Dillon. Although Dillon was decided prior to the First Step Act, its guidance remains

  applicable in cases applying section 3582. There, the Court made clear that, in section

  3582(c) proceedings, applicable policy statements issued by the Sentencing

  Commission are binding. Dillon, 560 U.S. at 830. Dillon concerned a motion filed




                                           -14-
Case 4:13-cr-00182-SDJ-CAN Document 158 Filed 07/10/20 Page 15 of 23 PageID #: 842



  under 18 U.S.C. § 3582(c)(2), which allows a sentence reduction in limited

  circumstances upon the Commission’s adoption of a retroactive amendment to the

  Sentencing Guidelines lowering a Guideline range. Section 3582(c)(2) allows for a

  sentence reduction following such a retroactive Guidelines amendment “if such a

  reduction is consistent with applicable policy statements issued by the Sentencing

  Commission,” language identical to that appearing in section 3582(c)(1)(A) with

  respect to a court’s consideration of a motion for compassionate release. See 18 U.S.C.

  § 3582(c)(1)(A) (“[I]f it finds . . . that such a reduction is consistent with applicable

  policy statements issued by the Sentencing Commission . . . .”). Dillon presented the

  question whether Booker, which rendered the Guidelines advisory to remedy Sixth

  Amendment problems associated with a mandatory sentencing regime, requires

  treating Guidelines section 1B1.10(b) as nonbinding. 9 The Court concluded that

  Booker does not require that result. See Dillon, 560 U.S. at 824–28; see also supra n.7.

        The Court confirmed that section 1B1.10 is binding as to 18 U.S.C. § 3582(c)(2)

  motions, particularly section 1B1.10’s directive that a permissible sentence reduction

  is limited to the bottom of the revised Guideline range. See Dillon, 560 U.S. at 826–28.

  Dillon underscored that a sentence reduction under section 3582(c)(2) is not a

  resentencing proceeding. Instead, it “represents a congressional act of lenity intended

  to give prisoners the benefit of later enacted adjustments to the judgments reflected

  in the Guidelines,” without any possibility of an increase in a prisoner’s sentence. Id.



        9  Section 1B1.10(b) is part of the Commission’s policy statement governing section
  3582(c)(2) proceedings. See U.S.S.G. § 1B1.10(b).



                                            -15-
Case 4:13-cr-00182-SDJ-CAN Document 158 Filed 07/10/20 Page 16 of 23 PageID #: 843



  at 828. The Court also highlighted the opening passage of 18 U.S.C. § 3582(c), which

  states that courts “may not modify a term of imprisonment once it has been imposed

  except that,” together with the language of section 3582(c)(2) vesting courts with the

  power to “reduce” a sentence, not increase it. Id. at 825. For this and additional

  reasons, including that Congress explicitly gave the Sentencing Commission a

  significant role in determining eligibility, Dillon held that, unlike sentencing

  proceedings, the Booker rule is inapplicable to a section 3582(c)(2) proceeding and the

  Commission’s relevant policy statement is controlling. Id. at 828.

        The considerations identified by the Supreme Court in Dillon apply equally

  here. A motion for compassionate release under section 3582(c)(1)(A) is also premised

  on an act of congressional lenity. Section 3582(c)(1)(A) also falls under the same

  language of section 3582(c) strictly limiting courts’ authority to modify a prisoner’s

  sentence to the specific circumstances set forth in the statute. Like section 3582(c)(2),

  section 3582(c)(1)(A) only applies to a limited class of prisoners and does not warrant

  a full resentencing procedure. And, as with section 3582(c)(2), a sentence reduction

  under section 3582(c)(1)(A) must be “consistent with applicable policy statements

  issued by the Sentencing Commission.”

        For all of these reasons, the Court will adhere to the controlling text of

  section 3582, together with Supreme Court and circuit precedent, confirming that

  any proposed sentence reduction under section 3582(c)(1)(A) must be consistent with

  applicable policy statements issued by the Sentencing Commission.




                                            -16-
Case 4:13-cr-00182-SDJ-CAN Document 158 Filed 07/10/20 Page 17 of 23 PageID #: 844



   C. Dodd’s Motion Must Be Dismissed for Lack of Jurisdiction.

         Because Dodd’s motion for compassionate release fails to meet the

  requirements of section 3582(c)(1)(A), it must be dismissed for lack of jurisdiction. It

  is well-settled in the Fifth Circuit that 18 U.S.C. § 3582 sets out the limited instances

  in which a district court has jurisdiction to modify a term of imprisonment. See, e.g.,

  United States v. Garcia, 606 F.3d 209, 212 n.5 (5th Cir. 2010) (per curiam) (citing

  United States v. Bridges, 116 F.3d 1110, 1112 (5th Cir. 1997)) (“The district court’s

  jurisdiction to correct or modify a defendant’s sentence is limited to those specific

  circumstances enumerated by Congress in 18 U.S.C. § 3582.”); United States v.

  Marion, 79 F. App’x 46, 2003 WL 22423180 at *1 (5th Cir. 2003) (citing United States

  v. Early, 27 F.3d 140, 142 (5th Cir. 1994)) (stating that “[s]ection 3582(c) limits

  sentence modification only to certain narrow circumstances, none of which are

  applicable in Marion’s case,” and dismissing the motion because it was “unauthorized

  and without a jurisdictional basis”). In a line of cases over two decades, circuit case

  law has repeatedly reaffirmed that section 3582 provides a limited grant of

  jurisdiction for a district court to modify a term of imprisonment. See, e.g., United

  States v. Rene, 785 F. App’x 240, 240–41 (5th Cir. 2019) (per curiam); Bridges, 116

  F.3d at 1112. Because these cases speak in terms of section 3582 as a whole, it follows

  that section 3582(c)(1)(A), and the limitations within, circumscribe the Court’s

  jurisdiction.

         The Court recognizes that, in a series of recent opinions, the Supreme Court

  has cautioned against imprecise use of the “jurisdictional” label, which can elide “the




                                            -17-
Case 4:13-cr-00182-SDJ-CAN Document 158 Filed 07/10/20 Page 18 of 23 PageID #: 845



  ‘critical difference[s]’ between true jurisdictional conditions and nonjurisdictional

  limitations on causes of action.” Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154, 161,

  130 S.Ct. 1237, 176 L.Ed.2d 18 (2010) (citations omitted) (alterations in original). To

  reinforce these critical differences, the Supreme Court has encouraged courts to use

  the “jurisdictional” label “not for claim-processing rules, but only for prescriptions

  delineating the classes of cases (subject-matter jurisdiction) and the persons

  (personal jurisdiction) falling within a court’s adjudicatory authority.” Kontrick v.

  Ryan, 540 U.S. 443, 454–55, 124 S.Ct. 906, 157 L.Ed.2d 867 (2004); see also id. at 455

  (“Jurisdiction” refers to “a court’s adjudicatory authority”). Claims-processing rules,

  in contrast, “seek to promote the orderly progress of litigation by requiring that the

  parties take certain procedural steps at certain specified times.” Henderson v.

  Shinseki, 562 U.S. 428, 435, 131 S.Ct. 1197, 179 L.Ed.2d 159 (2011). Based upon this

  line of Supreme Court authority, some courts have determined that section 3582 is a

  nonjurisdictional, mandatory claims-processing rule. See, e.g., United States v. Alam,

  No. 20-1298, 2020 WL 2845694, *2–*3 (6th Cir. June 2, 2020); United States v. Taylor,

  778 F.3d 667, 670–71 (7th Cir. 2015); see also United States v. Calton, 900 F.3d 706,

  711 (5th Cir. 2018) (noting that the Taylor court concluded that section 3582 “is not

  part of a jurisdictional portion of the criminal code,” and that section 3582(c) is not

  “phrased in jurisdictional terms”).

        It does not appear, however, that the Supreme Court’s recent authority

  undermines the Fifth Circuit’s understanding of section 3582’s exceptions to the

  finality rule as jurisdictional conditions rather than claims-processing rules. The




                                           -18-
Case 4:13-cr-00182-SDJ-CAN Document 158 Filed 07/10/20 Page 19 of 23 PageID #: 846



  Supreme Court has made clear that, to determine whether a statutory prescription

  is a jurisdictional limitation on a court’s adjudicatory authority, courts must “look to

  see if there is any ‘clear’ indication that Congress wanted the rule to be

  ‘jurisdictional.’” Henderson, 562 U.S. at 436. That indication, however, does not turn

  on Congress’s use of “magic words.” Id. Instead, as the Supreme Court has explained,

  Congress’s intent must be determined through traditional tools of statutory

  construction by examining the “text, context, and relevant historical treatment” of

  the limitation at issue, Reed Elsevier, 559 U.S. at 166 (citation omitted), and “what

  they reveal about the purposes [the limitation] is designed to serve,” Dolan v. United

  States, 560 U.S. 605, 610, 130 S.Ct. 2533, 177 L.Ed.2d 108 (2010).

        Both the text and context of section 3582 demonstrate that its requirements

  are not simply rules that “seek to promote the orderly process of litigation by

  requiring that the parties take certain procedural steps at certain specified times.”

  Henderson, 562 U.S. at 435. Instead, section 3582 is a “prescription[] delineating the

  classes of cases (subject-matter jurisdiction) . . . falling within a court’s adjudicatory

  authority.” Kontrick, 540 U.S. at 455. In this regard, “a basic principle of judicial

  process” is that, “once a final [criminal] judgment is issued and the court of appeals

  considers a case, a district court has no power to act on it further.” Eberhart v. United

  States, 546 U.S. 12, 17, 126 S.Ct. 403, 163 L.Ed.2d 14 (2005) (per curiam) (emphasis

  added). Under this “rule of finality[,]” “[f]ederal courts are forbidden, as a general

  matter, to ‘modify a term of imprisonment once it has been imposed.’” Freeman v.

  United States, 564 U.S. 522, 526, 131 S.Ct. 2685, 180 L.Ed.2d 519 (2011) (citing 18




                                            -19-
Case 4:13-cr-00182-SDJ-CAN Document 158 Filed 07/10/20 Page 20 of 23 PageID #: 847



  U.S.C. § 3582(c)) (plurality op.); see also Dillon, 560 U.S. at 819 (same). This

  limitation on federal courts’ power is confirmed in the text of section 3582. See 18

  U.S.C. § 3582(c) (stating that, subject to certain exceptions, a court “may not modify

  a term of imprisonment once it has been imposed”).

        Notably, the circumstances here are quite different than the context of the civil

  causes of action at issue in a number of the Supreme Court’s recent cases addressing

  the proper scope of the term “jurisdiction.” For example, in Arbaugh v. Y & H Corp.,

  546 U.S. 500, 126 S.Ct. 1235, 163 L.Ed.2d 1097 (2006), the Court considered

  supposedly jurisdictional limitations on a Title VII action. In Arbaugh, and similar

  civil cases, the Court has cited 28 U.S.C. § 1331 as the background jurisdictional rule,

  and noted that through section 1331 “Congress has broadly authorized the federal

  courts to exercise subject-matter jurisdiction over ‘all civil actions arising under the

  Constitution, laws, or treaties of the United States.’” Id. at 505 (quoting 28 U.S.C.

  § 1331) (emphasis added). Of course, in the criminal context here, the jurisdictional

  landscape is precisely the opposite: under the finality rule, federal courts generally

  have no adjudicatory authority to modify a term of imprisonment once it has been

  imposed. Eberhart, 546 U.S. at 17.

        It is fair to presume that when a court generally is “forbidden” to consider a

  modification of a term of imprisonment, it is without jurisdiction to undertake such a

  modification. However, the rule of finality “is subject to a few narrow exceptions.”

  Freeman, 564 U.S. at 526. Section 3582 provides such exceptions, including an

  exception allowing the Director of the BOP, or a defendant who has fully exhausted




                                           -20-
Case 4:13-cr-00182-SDJ-CAN Document 158 Filed 07/10/20 Page 21 of 23 PageID #: 848



  all administrative rights, to move for a modification of the defendant’s imprisonment

  term based on the existence of “extraordinary and compelling reasons” warranting a

  reduction of the defendant’s sentence. See 18 U.S.C. § 3582(c)(1)(A)(i). 10 A defendant

  must conform both to the procedural and substantive requirements of section 3582

  for a court to have jurisdiction. If the text of an applicable exception is met, section

  3582 provides that the case falls within the district court’s adjudicatory authority to

  modify the defendant’s term of imprisonment. If the text of an applicable exception is

  not met, there is no jurisdictional basis for the court to modify the term of

  imprisonment given the longstanding, strict application of the finality rule. 11

         Thus, the exceptions set forth in the text of section 3582 serve to create

  jurisdiction to modify a defendant’s term of imprisonment where no jurisdiction

  would otherwise exist under the finality rule. 12 It is, therefore, unsurprising that a




         10Beyond section 3582, there are additional, limited exceptions to the finality rule.
  For example, Federal Rule of Criminal Procedure 35(a) authorizes a district court to “correct
  a sentence that resulted from arithmetical, technical, or other clear error,” and Rule 35(b)
  authorizes a district court to “reduce a sentence if the defendant, after sentencing, provided
  substantial assistance in investigating or prosecuting another person.”

         11 See United States v. Smith, 438 F.3d 796, 799 (7th Cir. 2006) (Easterbrook, J.),
  overruled by Taylor, 778 F.3d at 671 (7th Cir. 2015) (explaining that, “[b]ecause § 3582(c)
  limits the substantive authority of the district court, it is a real ‘jurisdictional’ rule, rather
  than a case-processing requirement”).

         12 The Supreme Court’s decision in Gonzalez v. Thaler, 565 U.S. 134, 132 S.Ct. 641,
  181 L.Ed.2d 619 (2012), is analogous and instructive. In the context of a habeas petitioner’s
  request for postconviction relief, the Court construed 28 U.S.C. § 2253, which “governs
  appeals in habeas corpus proceedings.” Id. at 140. The Court held that section 2253(c)(1)
  included the following “jurisdictional” language: “Unless a circuit justice or judge issues a
  certificate of appealability, an appeal may not be taken to the court of appeals[.]” Id. at 142
  (internal quotation marks omitted). Although the word “jurisdiction” does not appear in the
  statute, the Court nonetheless affirmed that section 2253(c)(1)’s certificate-of-appealability
  requirement is jurisdictional. Id. Similarly here, section 3582’s language that a court “may


                                                -21-
Case 4:13-cr-00182-SDJ-CAN Document 158 Filed 07/10/20 Page 22 of 23 PageID #: 849



  majority of circuits, including the Fifth Circuit, have treated section 3582’s

  requirements as jurisdictional. See United States v. Denson, 798 F. App’x 605, 605–06

  (11th Cir. 2020) (per curiam) (citing United States v. Phillips, 597 F.3d 1190, 1194–97

  (11th Cir. 2010)); Saldana, 807 F. App’x at 819 (citing United States v. White, 765

  F.3d 1240, 1244 (10th Cir. 2014)); United States v. Carrillo, 720 F. App’x 815, 815

  (8th Cir. 2018) (per curiam) (citing United States v. Auman, 8 F.3d 1268, 1271 (8th

  Cir. 1993)); United States v. Spears, 824 F.3d 908, 909 (9th Cir. 2016); United States

  v. Freeman, 659 F. App’x 94, 98 (3d Cir. 2016) (citing United States v. Doe, 564 F.3d

  305, 309 (3d Cir. 2009)); Garcia, 606 F.3d at 212 n.5. On the other hand, the Court is

  aware of only two circuits that have reached the opposite conclusion. See Alam, 2020

  WL 2845694, at *2–*3; Taylor, 778 F.3d at 669–71. 13

                                         *       *      *

         To determine this case, it is enough for the Court that the Fifth Circuit’s

  binding precedent continues to treat section 3582 as a demarcation of jurisdiction.

  Because Dodd has failed to meet the controlling requirements for compassionate




  not modify a term of imprisonment once it has been imposed,” except as provided under
  subsections 3582(c)(1)–(2), speaks in jurisdictional terms.

         13  Cases addressing successive motions pursuant to section 3582(c)(2) are
  distinguishable. Section 3582(c)(2) does not speak to a district court’s authority to grant such
  motions. From this silence, some circuits have held that the bar is nonjurisdictional because
  there is no clear statement from Congress that it is in fact jurisdictional. See, e.g., United
  States v. Weatherspoon, 696 F.3d 416, 421–22 (3d Cir. 2012). Others have held that courts
  simply have jurisdiction over such motions. See, e.g., Calton, 900 F.3d at 710–11 (collecting
  cases). In any event, the absence of explicit language in the statute renders these cases
  inapposite.



                                               -22-
Case 4:13-cr-00182-SDJ-CAN
      .                    Document 158 Filed 07/10/20 Page 23 of 23 PageID #: 850



  release set forth in section 3582(c)(1)(A), her motion for compassionate release must

  be dismissed for lack of jurisdiction. 14

                                       III. CONCLUSION

         It is therefore ORDERED that Deborah Ann Dodd’s Emergency Motion for

  Compassionate Release, (Dkt. #145), is DISMISSED for lack of jurisdiction.


         So ORDERED and SIGNED this 10th day of July, 2020.




                                                        ____________________________________
                                                        SEAN D. JORDAN
                                                        UNITED STATES DISTRICT JUDGE




         14 Dodd also requests, in the alternative, that the Court order her release to home
  confinement (though Dodd does not specify a legal basis for such relief). Contrary to Dodd’s
  assertion, the BOP has exclusive authority to determine where a prisoner is housed; thus,
  the Court is without authority to order home confinement. 18 U.S.C. § 3621(b); see also United
  States v. Miller, No. 2:17-CR-015-D (02), 2020 WL 2514887, at *1 (N.D. Tex. May 15, 2020)
  (“[N]either the CARES Act nor the First Step Act authorizes the court to release an inmate
  to home confinement.”); Zheng Yi Xiao v. La Tuna Fed. Corr. Inst., No. 3:19-CV-97, 2019 WL
  1472889, at *3 (W.D. Tex. Apr. 3, 2019) (“The Attorney General—and by delegation the
  BOP—has the exclusive authority and discretion to designate the place of an inmate’s
  confinement.”) (citing Moore v. U.S. Atty. Gen., 473 F.2d 1375, 1376 (5th Cir. 1973) (per
  curiam); Ledesma v. United States, 445 F.2d 1323, 1324 (5th Cir. 1971) (per curiam)).



                                              -23-
